The Attorney              General of Texas
                                         November     26,   1979
MARK WHITE
Attorney General


                   Honorable Carl S. Smith, Chairman          Opinion No. Mw- E8
                   Board of Tax Assessor Examiners
                   P. 0. Box 13246                            Re: Registration of assessors with
                   Austin, Texas 78’i’ll                      the Tax Assessor Examiners Board.

                   Dear Chairman Smith:

                         You have asked whether the parties required to register with the Board
                   of Tax Assessor Examiners under article 7244b, V.T.C.S., include assessors
                   and their staffs of central appraisal districts created by the Property Tax
                   Code enacted as Senate Bill 621. Acts 1979, 66th Leg., ch. 841, at 2223. YOU
                   wish to know whether these persons are required to register both before and
                   after the time when these districts become fully implemented on January 1,
                   1982.

                         Article 7244b, V.T.C.S., was enacted by the 65th Legislature in 1977,
                   and defines “Assessor” at section 2(l) as “a person who assesses property or
                   otherwise determines, recommends, or certifies the value of property for ad
                   valorem tax purposes for a political subdivision of this state.” (Emphasis
                   added).

                          Sections 6.01 through 6.08 of the Code establish an appraisal district in
                   each county with the responsibility of appraising property in the district for
                   various taxing units.       Sec. 6.01(b).   The taxing units, which include
                   incorporated cities, school districts, special districts and other political
                   units, are political subdivisions. See Property Tax Code S LO402); Hodge v.
                   Lower Colorado River AuthoritbT3          S.W.2d 855 (Tex. Civ. App. - Austin
                   1942, writ dism’d by agr.); City of Abilene v. State, 113 S.W.2d 631 (Tex. Civ.
                   App. - Eastland 1937, writ dism’d); King’s Estate v. School Trustees of
                   wsvs      County, 33 S.W.2d 783 (Tex. Civ. App. - San Antonio 1930, writ
                             The appraisal districts may appoint a chief appraiser, who in turn
                   may employ other persons and &legate his authority to them. The appraiser
                   and hi employees will thus carry out the district’s responsibility            for
                   appraising property for the political subdivisions it serves.

                          In our opinion, the employees of central appraisal          districts are
                   assessors as that term is defined by article 72444 V.T.C.S.        Section 11 of
                   article 7244b provides:




                                                 P.   267
                                                                                          .   .




Honorable Carl S. Smith    -   Page Two      (Mw-88)



              The following persons shall register with the board:
           (1) all persons elected or appointed to act as assessors for a county,
           independent     school district,   city, municipal     water district,
           navigation district, or other political subdivision requiring the
           services of a tax assessor;
           (2) all supervisors of assessing, including chief deputy assessor-
           collectors, assistant asessor-collectors,    assessing supervisors, or
           any person with authority to render judgment, recommend, or
           certify assessed values to a board of equalization; and
           (3) all persons engaged in appraisals of real estate or personal
           property for ad valorem tax purposes for a taxing authority.

Thus, the assessors of central appraisal districts and their employees who assess and
appraise property for ad valorem taxation purposes are required to register with the Board
of Tax Assessor Examiners created pursuant to article 7244b, V.T.C.S. The registration of
these persons fulfiils the legislative purpose underlying article 7244b, which was to:

           . . . assure the people of Texas that    the responsibility of assessing
           property for taxation is entrusted        only to those persons duly
           registered and competent according       to the regulations provided by
           this Act. The legislature further       intends that the assessing of
           property for taxation be practiced         and regulated as a learned
           profession and that the practitioners   in this state be accountable to
           the public.

V.T.C.S. art. 7244b, 5 1; see also Attorney General Opinion II-1120 (1978).

       You also wish to know whether the amessors and other employees must register with
the board before the district becomes fully implemented on January l, 1982. See Senate
Bill 621, S 3, Acts 1979, 66th Leg., ch. 841, at 2313 (effective dates).      If any person
employed by an appraisal district acts as an assessor or engages in appraisals for a taxing
authority prior to that date, he must be registered with the board. Before January 1,1982,
the appraisal district may contract to perform appraisal services for any taxing unit
within the district.   Senate Bill 621, S 3(c)(5). Persons who carry out duties under such
contracts must be registered with the board.

                                       SUMMARY

           The chief appraiser and other employees of an appraisal district
           who asses and appraise property for ad valorem tax purposes are
           required to register with the Board of Tax Assessor Examiners
           whether or not the district has become fully implemente



                                        $g$g3&%
                                              Attorney General of Texas




                                       P.   268
Honorable Carl S. Smith      -   Page Three    (m-88   )



JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Walter Davis
Bob Gammage
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood




                                          P.    269